 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11    ABEL MARTINEZ,                                         Case No. 1:19-cv-01078-EPG-HC

12                    Petitioner,
                                                             ORDER TO SHOW CAUSE
13            v.

14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                      Respondent.
16

17           Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19                                                      I.

20                                               DISCUSSION

21           Rule 4 of the Rules Governing Section 2254 Cases requires preliminary review of a

22 habeas petition and allows a district court to dismiss a petition before the respondent is ordered

23 to file a response, if it “plainly appears from the petition and any attached exhibits that the

24 petitioner is not entitled to relief in the district court.”

25           A petitioner in state custody who is proceeding with a petition for writ of habeas corpus

26 must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1). The exhaustion doctrine is based
27 on comity to the state court and gives the state court the initial opportunity to correct the state’s

28 alleged constitutional deprivations. Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v.


                                                         1
 1 Lundy, 455 U.S. 509, 518 (1982). A petitioner can satisfy the exhaustion requirement by

 2 providing the highest state court with a full and fair opportunity to consider each claim before

 3 presenting it to the federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v.

 4 Henry, 513 U.S. 364, 365 (1995); Picard v. Connor, 404 U.S. 270, 276 (1971).

 5              If Petitioner has not sought relief in the California Supreme Court for the claims that he

 6 raises in the petition, the Court cannot proceed to the merits of those claims. 28 U.S.C.

 7 § 2254(b)(1). It appears that Petitioner has only presented his clams to the superior court and has

 8 not presented any claims to the California Supreme Court. (ECF No. 1 at 6).1 It is possible,

 9 however, that Petitioner has presented his claims to the California Supreme Court and failed to

10 indicate this to the Court. Thus, Petitioner must inform the Court whether his claims have been

11 presented to the California Supreme Court, and if possible, provide the Court with a copy of the

12 petition filed in the California Supreme Court that includes the claims now presented and a file

13 stamp showing that the petition was indeed filed in the California Supreme Court.

14                                                            II.

15                                                        ORDER

16              Accordingly, IT IS HEREBY ORDERED that Petitioner SHALL SHOW CAUSE why

17 the petition should not be dismissed for failure to exhaust state court remedies within THIRTY

18 (30) days from the date of service of this order.

19              Petitioner is forewarned that failure to follow this order may result in dismissal of the

20 petition pursuant to Federal Rule of Civil Procedure 41(b) (a petitioner’s failure to prosecute or

21 to comply with a court order may result in a dismissal of the action).

22
     IT IS SO ORDERED.
23

24         Dated:      September 27, 2019                                /s/
                                                                   UNITED STATES MAGISTRATE JUDGE
25

26
27

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               2
